UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SHARON ROTH; WENDY NASH,
Plaintiffs-Appellants,

v.                                                                   No. 97-1200

MONTGOMERY COUNTY, MARYLAND,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
John R. Hargrove, Senior District Judge.
(CA-96-1113-HAR)

Argued: March 5, 1998

Decided: April 22, 1998

Before LUTTIG and WILLIAMS, Circuit Judges, and CLARKE,
Senior United States District Judge for the
Eastern District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Suzanne Levin, Rockville, Maryland, for Appellants.
Linda B. Thall, Chief Counsel, Division of Special Projects, Rock-
ville, Maryland, for Appellee. ON BRIEF: Charles W. Thompson,
Jr., County Attorney, Rockville, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Sharon Roth and Wendy Nash filed suit against Montgomery
County, Maryland, alleging that their employer, the Montgomery
County Detention Center (MCDC), discriminatorily denied them pro-
motions on the basis of their gender and subjected them to retaliation,
in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.
§ 2000e-2 to -17 (West 1994 & Supp. 1997). Roth and Nash appeal
the district court's order granting summary judgment in favor of
Montgomery County.* Finding no error, we affirm.

Viewed in the light most favorable to Roth and Nash, the facts are
as follows. See Anderson v. Liberty Lobby, Inc. , 477 U.S. 242, 255
(1986) (holding that the evidence of the non-moving party is to be
believed and all justifiable inferences must be drawn in her favor).
Roth and Nash have both been employed by the MCDC since 1985.
In 1989 and 1991, respectively, Nash and Roth were promoted to the
position of master correctional officer. In April of 1993, Roth and
Nash, along with eleven male correctional officers, applied to take an
examination to become eligible for consideration for promotion to the
rank of lieutenant. The exam consisted of a written and an oral por-
tion. Nash received the second highest combined, adjusted score, and
Roth received the fourth highest combined, adjusted score. Nine of
the thirteen officers who took the examination, including Nash and
Roth, were placed on a "well-qualified" list for consideration for the
promotion.

The next step in the selection process for promotion consisted of
interviews with three-person selection panels. Those officers who had
been placed on the "well-qualified" list were interviewed by a three-
person panel which evaluated the candidates on the basis of a review
_________________________________________________________________
*Roth and Nash are not pursuing their retaliation claims in this appeal.

                    2
of each candidate's personnel file; the quality of each candidate's
responses to the same series of questions; a review of each candi-
date's work experience, education, and training; and a list of 28 fac-
tors generated by an employee task force, MCDC, and the union to
be considered in promotions, hiring, and transfers.

The first three-person panel to interview the candidates consisted
of Lieutenant Colonel Richard L. Tegethoff, Custody and Security
Supervisor; Harry R. Vaughn, Assistant Warden; and Captain Barbara
L. Ward, Team Leader. The panel interviewed the candidates in
August of 1993 and submitted its recommendations for promotion
and a suggested order of promotion to the MCDC Administrator/
Warden, Jon Galley. Galley further evaluated the candidates, relying
in part on his "numerous informal conversations with Detention Cen-
ter staff members of all ranks and positions" and his discussions of
candidates with the interview panels; other supervisors; the Assistant
Warden, Harry Vaughn; and Custody and Security Supervisor, Lieu-
tenant Colonel Richard L. Tegethoff. Galley then made a recommen-
dation to Devon Brown, the Director of MCDC, who had the ultimate
authority to grant promotions. After this selection process, Brown
promoted Harold Payne and Derrick Gilliam to the rank of lieutenant
in September of 1993.

In June of 1994, the remaining "well-qualified" candidates were
reviewed again by a second selection panel who followed the same
selection process as the first panel. The second panel consisted of
Lieutenant Colonel Richard Tegethoff; Captain James L. Jones, Team
Leader; and Ms. Joanne Zacharias, Food Service Manager. After
these interviews, Brown promoted Vic Monaghan and Charles Hart-
zell to lieutenants.

The remaining "well-qualified" candidates were once again
reviewed for promotion in November of 1994 by a third panel com-
posed of the same three persons as the first panel. After conducting
the same selection process, Brown promoted Bruce McKoy and Paul
Sellers to lieutenant.

After the first round of promotions, Nash filed a complaint against
Montgomery County with the Montgomery County Human Relations
Commission (MCHRC) on October 31, 1993. She alleged MCDC had

                    3
discriminated against her on the basis of gender because, although she
had the second highest overall score on the initial examination, males
with lower overall scores on the test were promoted. In anticipation
of further promotions, she placed her complaint on hold and reacti-
vated it after the final round of promotions. Roth filed a complaint
alleging discrimination on the basis of gender with the MCHRC on
April 12, 1995, stating that the lieutenant positions were awarded
exlusively to males. Both Roth and Nash received right-to-sue letters
on March 21, 1996. They commenced this action on April 11, 1996,
contending that MCDC discriminatorily denied them promotions on
the basis of their gender in violation of Title VII. The district court
granted summary judgment for Montgomery County on January 2,
1997.

We review a district court's grant of summary judgment de novo.
See Higgins v. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th
Cir. 1988). Summary judgment is appropriate "if the pleadings, depo-
sitions, answers to interrogatories, and admissions on file, together
with the affidavits, if any, show that there is no genuine issue as to
any material fact and that the moving party is entitled to a judgment
as a matter of law." Fed. R. Civ. P. 56(c); see also Celotex Corp. v.
Catrett, 477 U.S. 317, 322 (1986).

Under the McDonnell Douglas/Burdine burden shifting scheme in
Title VII employment discrimination cases, the plaintiffs must first
establish a prima facie case of discrimination under Title VII by
showing that (1) they belonged to a protected class; (2) they applied
for an advertised promotion; (3) despite their qualifications, they were
denied the promotion; and (4) the employer promoted other appli-
cants. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
(1973). It is undisputed that Roth and Nash carried their initial burden
of demonstrating a prima facie case of gender discrimination. Once
a prima facie case of discrimination is established, the burden of pro-
duction shifts to the defendant to rebut the presumption of discrimina-
tion by producing a "legitimate, nondiscriminatory reason" for the
employment decision. See Texas Dep't. of Community Affairs v.
Burdine, 450 U.S. 248, 254 (1981). It is also undisputed that the
MCDC proffered a legitimate, nondiscriminatory reason for its pro-
motion decisions -- that Roth and Nash lacked the interpersonal skills
necessary for promotion to the rank of lieutenant.

                    4
If the defendant meets its burden of producing a legitimate, nondis-
criminatory reason for its employment decision, the presumption of
discrimination raised by the prima facie case is rebutted and "drops
from the case," id. at 255 n.10, and the burden shifts back to the plain-
tiff to demonstrate that she has been the victim of intentional discrim-
ination, see St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506-11
(1993). To do so, Roth and Nash must prove "both that the reason was
false and that [gender] discrimination was the real reason." Id. at 515.

The dispute centers around whether Roth and Nash met their bur-
den of demonstrating that MCDC's articulated reason for its promo-
tion decisions was pretextual. The district court determined that Roth
and Nash did not raise a genuine issue of material fact as to pretext.
Employment discrimination cases may be evaluated under established
principles of summary judgment. See Mitchell v. Data General Corp.,
12 F.3d 1310, 1315 (4th Cir. 1993). A defendant in a discrimination
case may obtain summary judgment if the plaintiff does not submit
sufficient evidence to create a genuine issue of material fact as to the
defendant's proffered legitimate, nondiscriminatory reason for its
employment decision. Id. at 1316.

Roth and Nash did not submit sufficient evidence to create a fac-
tual dispute that MCDC's proffered reason -- that Roth and Nash
lacked the requisite interpersonal skills for promotion to the rank of
Lieutenant -- was false or that a discriminatory reason actually moti-
vated MCDC's promotion decisions. The district court pointed out
that the record contained no evidence that MCDC's evaluations of
Roth and Nash were influenced by "sexual stereotyping" or that the
environment at MCDC was hostile to women. Furthermore, the dis-
trict court noted that Roth and Nash's personnel files revealed that
they had repeatedly received negative comments regarding their inter-
personal skills. While some of the males who were promoted had also
been instructed to improve upon their interpersonal skills, the district
court determined that "the men promoted to Lieutenant did not exhibit
deficiencies in [interpersonal skills] that are similar [to] or worse than
those exhibited by the Plaintiffs." (J.A. 24.)

We have reviewed the record, briefs, and pertinent case law in this
matter, and we have had the benefit of oral argument. Our careful
review persuades us that the rulings of the district court were correct.

                     5
Accordingly, we affirm on the reasoning set forth in the district
court's opinion. See Roth v. Montgomery County , C.A. No. 96-CV-
1113 (D. Md. January 2, 1997).

AFFIRMED

                   6